Geaupner ;
The Commissioner has moved to dismiss the appeal in this case on the ground that it was not filed within 60 days after the mailing of the Commissioner’s notice of deficiency and that, therefore, the Board is without jurisdiction.
The record discloses the following essential facts: The sixtieth day fell upon Sunday, September 7, 1924. Taxpayer’s counsel *26mailed tbe petition at New York City on Saturday, September 6, and it was not delivered to the office of the Board until Monday, September 8 — 61 days after the Commissioner’s notice of deficiency was mailed to the taxpayer.
The power of the Board to assume jurisdiction in a case such as this has been fully discussed in the Appeal of Sam Satovsky, 1 B. T. A., 22, and, on the authority of that case, the appeal is dismissed.